EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathryn Perales (Reg. No. 73163) on July 21, 2022.

The application has been amended as follows: 
Specification:
Paragraph [0006] of the specification is hereby amended as follows:
“[0006] The invention is an improvement to a ground hunting blind.  As shown in Figure 1, the blind 1 is a free standing tent whose footprint may be any shape, such as square, hexagonal, rectangular, octagonal, or irregular.  The soft version of the blind may be made of fabric, vinyl, or other flexible material, and includes a support frame.  The blind has a plurality of open windows 5, which may or may not be closeable, located on the walls all around the blind, facing in different directions.  The blind has a collar 3 situated at a hole 8[[3]] in the roof big enough to fit a tree trunk 2 through it.  One wall of the blind is split from the ground 6 to the collar 3 and roof hole 8[[3]], and said split may be opened and closed with a zipper 4 or other method, such as hook and loop fasteners.  In a preferred embodiment, a zipper closes the split from the ground to the bottom of the collar portion, and the split at the collar portion is closed by hook and loop tabs.”
Paragraph [0007] of the specification is hereby amended as follows:
“[0007] To install the blind 1 around a tree trunk 2, one must erect the blind using the supports provided and the method specified by the blind manufacturer.  Then, unzip the zipper 4 all the way and detach the hook and look tabs to open the side of the blind.  Move the blind so that it fits around a tree trunk 2.  Tighten the adjustable collar 3, which is located at the roof hole 8, to securely fit around the tree trunk 2.  In a preferred embodiment shown in Figure 2, the collar 3 is secured around the tree trunk with a drawstring 9.  Zip the split side of the blind closed.  Place stakes in the grommets 7 located at various points around the bottom edge of the blind.”

	Claims:
4.  A hunting blind, having a roof, walls, and a bottom edge:
	wherein one or more of said roof, walls and bottom edge are made of a hard material; and
	said blind having a hole in the middle of the said roof large enough to accommodate a tree trunk; and
said hole in the roof having a collar made of fabric or other flexible material, which has a means for tightening around the tree trunk; and
said blind having one or more splits, each of which extends from the hole in the roof down to the bottom edge of the blind, and which allows the blind to open and to be installed around the tree trunk; and
each of said one or more splits having one or more means to close the split; and
wherein one of one or more splits the tree trunk, and wherein said wide split has two curtains, one curtain attached to each side of said wide split, said two curtains being made of fabric or other flexible material, and said two curtains having a means to close the split.
5.  The hunting blind of claim 4, wherein said one or more splits comprises a plurality of splits the hunting blind is made of a plurality of pieces which attach to each other; and
	wherein each of said splits has two curtains made of fabric or other flexible material, with one curtain being attached to each side of said split, and which curtains have a means to close the split.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636